 50DECISIONSOF NATIONALLABOR RELATIONS BOARDGolden Nugget,Inc.andGaming and Office Em-ployees Union.Case 31-CA-4122November 22, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 23, 1974, Administrative Law Judge Her-man Corenman issued the attached Decision in thisproceeding. Thereafter, Respondent Golden Nugget,Inc., filed exceptions and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge concluded that, asubstantial fact motivating the discharge of Murphy,the Union's financial secretary and chief organizer, wasMurphy's protected union activity. Respondent ex-cepts to this conclusion asserting that Murphy wasterminated on August 12, 1973, because of his poorattitude and his insolent refusal to abide by manage-ment's rules.We find merit in these exceptions.The Golden Nugget is a Las Vegas casino. DuringJune and July 1973, Stephen A. Wynn and certaincoinvestors acquired control of the casino through cor-porate stock purchases. On August 1, 1973, there wasa complete turnover of officers with Wynn assumingthe position of president and chief executive officer.Upon taking control, Wynn began implementing se-veralmajor changes. The casino was extensively re-modeled at a cost of approximately $2.5 million. Dur-ing renovation, certain areas of the casino were sealedoff and the games located therein eliminated. Accord-ingly, it became necessary to terminate approximately150 employees. Those who were most efficient in theirtechnical skills and who had the best attitude towardstheir jobs were retained.'Wynn also immediately sought to formalize person-nel procedures and rules of discipline. A central per-sonnel office was established; timeclocks were installed;all employees were required to fill out job applicationforms;' and a code of conduct incorporating 59 sepa-iThere is no contention that any of these discharges were unlawful.2Wynn testified that the applications were utilized as a basis for determin-ing how many employees they had and what their job experience was Priorto Wynn's assumption of control,the Golden Nugget did not have a person-rate rules was promulgated.It is againstthis back-ground of management turnover, severe cutbacks inpersonnel, and a general tightening of discipline thatthe eventsculminatingin Robert Murphy's dischargemust be viewed.Murphy was employed at the Golden Nugget as a"dealer."He was also the financial secretary for theGaming and Office Employees Union. For severalyears the Union has been engaged in an as yet unsuc-cessful effort to organize Las Vegas casino dealers. Forperiod of some 6 months prior to August 1, Murphyhad been soliciting authorization cards from GoldenNugget dealers in hopes that one day he might acquirea sufficient number to institute NLRB proceedings.Murphy's efforts on behalf of the Union were wellknown to the Golden Nugget management. Such ac-tivitieswere viewed with little concern, however, sincethe Gaming and Office Employees Union, unlike otherunions which had acquired a foothold in Las Vegas(e.g.,Teamsters, Culinary Workers), had been gener-ally unsuccessfulin its organizingefforts and was notregardedby casinoowners asaviable labororganization.'As mentioned, Wynn assumed control of the GoldenNugget on August 1, 1973. On August 2 or 3, Murphywas observed by CasinoManagerEhrenbergdealing"21" with his collar unbuttoned and his tie pulled down4 or 5 inches in strict violation of rule 54.4Pit BossDon Ring was instructed to tell Murphy to button hiscollar and pull up his tie. When Ring carried out theseinstructions,Murphy sarcastically responded by say-ing, "Tell them that you told me." He made no effortto correct his appearance. Thereafter, Assistant ShiftBossHubert approached Murphy and asked, "Did youget the message about the tie," to which Murphy againsarcastically replied, "I got the message." As before,Murphy refused to follow instructions.When Wynnwas informed of Murphy's insubordination, he decidedthatMurphy should be fired immediately. This orderwas subsequently rescinded, however, when Wynn wasinformed that Murphy had been involved in priorNLRB proceedings.It was alsoduring the initial week of Wynn's presi-dency that Murphy posted a notice in the dealers'lounge.The notice generally attacked the newrules andregulationsthen beingimplemented,particularly therequirement that employment application forms benel department and the precise identity and number of employees wasunknown Wynn further testified that he needed to know the job experienceof his employees so that an effort could be made to avoid losing his mostexperienced employees to a new casino about to open nearby.3 Indeed, on cross-examination Murphy acknowledged that the Uniondoes not have a central office,has no employees, maintains no bank ac-counts, does not collect dues, and has less than 10 active members.'Rule 54 provides that "Dealers shall not loosen ties or unbutton collarson shift "215 NLRB No. 20 GOLDEN NUGGET, INCcompleted by all employees. The notice also containedseveral derogatory comments about Jack Gaughn.sIt is undisputed that Wynn never saw the notice untilthe day of the trial. It is also undisputed that he wasinformed that the notice accused Gaughn of being a"bullshitter and treacherous." Concerned with suchaccusations being leveled at a director,Wynn spokewith Murphy and informed him that Gaughn playedno active role in the daily operation of the GoldenNugget.Wynn also indicated that he hoped Murphyhad not been "disrespectful" in the notice. The recordcontains no evidence that Wynn in any way repri-manded Murphy for posting the notice, admonishedhim for engaging in union activities, or threatened dis-charge should such conduct persist.However,Murphy's flagrant insubordination con-tinued.At one point Murphy approached Wynn andaskedhim,"Have you got the Z's telephonenumber?"'Wynn interpreted Murphy's slang inquiryas being an accusation that he (Wynn) and Zarowitzwere "chums." In view of Zarowitz' undesirable repu-tation,Wynn took Murphy's inquiry to be an insubor-dinate, smart-aleck gesture.'The fourth incident involving Murphy also occurredduring the first week of August. According to the cred-ited testimony, Casino Manager Ehrenberg observedMurphy improperly dealing cards by failing to dealthem low and down. Ehrenberg testified that Murphyappeared dizzy.When Assistant Shift Boss HubertaskedMurphy whether he was drunk or doped up,Murphy replied, "You got to be doped up to work inatoilet like this.s8The event which precipitated Murphy's dischargeoccurred on the night of August 11. Murphy was work-ing as the "stick man" on a dice table. According to thecredited testimony of Wynn, Ehrenberg, and AssistantCasino Manager Paul Ettinger, Murphy was not con-centrating on his work. Instead of paying close atten-tion to the dice, he was gazing around the room, callingout numbers in a lackadaisical fashion, and was gener-ally not moving the game along as stick men are re-quired to do.9 Even though the three officials were5 Jack Gaughn operates the El Cortez hotel and casino, and is a personalfriend of Wynn Gaughn owns a substantial stockholder's interest in theGolden Nugget and is a member of its board of directors6 "Z" refers to Jerry Zarowitz,a former Golden Nugget stockholder whowas the subject of Justice Department and Internal Revenue Service litiga-tionHe was also ordered by the Gaming Control Board to divest himselfof all Golden Nugget stock Zarowitz was deemed by the GamingControlBoard to be"unsuitable"tomaintain such ownership7As Wynn testified, "the whole experience of Zarowitz's stock ownershipat the Golden Nugget was an embarrassment to the Gaming Control Boardand to the Golden Nugget,and it is unorthodox and out of the ordinary forone of my dealers to come up and broach a subject in that way "6The Administrative Law Judge also cites Hubert's testimony to theeffect that over the past 4 years of his associationwith Murphy,"He hasmade the statement to me and otherpeople, 'I don't care what they thinkabout my attitude If they, fire me, that's all right,I'll see them in court,' or'Ihope they fire me,I'll see them in court51standing directly in front of Murphy approximately 10feet away, he continued to disregard his work. Indeed,at one point Murphy looked at Wynn, arrogantly nod-ded his head, and continued to gaze around the room.Wynn finally concluded that Murphy's intentional in-subordination and flagrant disobedience of orderscould no longer be tolerated. Accordingly, he orderedthatMurphy be discharged at the conclusion of hisshift.10In our judgment, the foregoing credited testimonyestablishes an overwhelming case for the discharge ofRobert Murphy. We have here a situation in which anew management, attempting to modernize and im-prove operations, is faced with a totally recalcitrantemployee; an employee who on several occasions dur-ing a short 12-day period defiantly refuses to abide byapplicable rules of conduct, and is openly contemptu-ous of management officials. When such conduct isviewed in light of Respondent's need to terminate 150employees during renovation, the case for Murphy'sdischarge becomes even more compelling.The Administrative Law Judge nevertheless con-cludes that Murphy's discharge violated Section 8(a)(3)and (1) of the Act. He infers that the discharge wasmotivated in part by Murphy's engagement in certainunion activities; specifically, the posting of the notice inthe dealers' lounge and Murphy's alleged attempts torepresent discharged employees who were members ofthe Union." In our view, the record does not supportthis inference.Rather, the evidence substantiatesWynn's own testimony that:I took into consideration the smart aleck remarkhe made to either Ring or Hubert that came backto me through the casino manager;and I took intoconsideration the rather smart aleck and insolentattitude he showed when he was on the stick.Now, I made the evaluation for Murphy,and Iterminatedhimforthosereasonsonly.[Emphasis supplied.]First,Wynn's testimony makes clear that it was notthe posting of the notice which upset him, but ratherthedegradingand insolent remarks whichhe9Wynn testified that a good stick manis essentialThe pace of the entiregame is determined by the way the stickman calls outpoints, the way hemoves the dice around, and the fashion in which hesolicits betsoffering thebest percentage for the house10Murphy's conduct on the evening of August 11 so outraged CasinoManager Ehrenberg that he threatenedto resignifMurphywere not ter-minatedi iThere is absolutely no evidence in the record to support the conclusionthatMurphy's threat to represent dischargedunion membersplayed anypart whatsoever in Wynn's decision to discharge him Indeed, the Adminis-trative Law Judge credited Wynn's testimonyas againstthat offered byMurphy with regard to the discussion in which thistopic is alleged to havebeen discussed 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderstood 'Zhad been made about Jack Gaughn, amemberoftheGoldenNugget'sboardofdirectors.13 In fact, after brief discussion of the noticeand Wynn's admonition that he hoped Murphy had notbeen disrespectful, the entire matter of the notice wasdropped completely.Murphy's eventual terminationdid not occur until well over a week later when he onceagain violated casino rules and engaged in insubordi-nate conduct while serving as a "stick man."Second, Respondent had no logical reason for dis-chargingMurphy on account of his union activities.Both Murphy and the Union had proven to be ratherinept at organizing, and consequently neither con-stituted very much of a threat. For example, 6 monthsof union solicitation had failed to provide Murphy withsufficient support among Golden Nugget dealers tojustify institution of NLRB representation proceedings.As for the Union itself, it has participated in severalelections at other Las Vegas casinos but has yet toacquire a majority vote.14 Indeed, the Union appearsto consist of nothing more than a loose coalition of sixto eight individuals who favor unionization of casinodealers and who are willing to devote a portion of theirtime to organizing. As described by Wynn, the Union"is not a viable operating Union like the other . . .people we dobusinesswith, like Culinary or Teamsters,and nobody in the business really takes that Union veryseriously."Third, there is nothing in the record to indicate thatRespondent harbored any union animus or was other-wisedisposed to discriminate against employees on thebasis of union membership or support. Aside fromMurphy's discharge, no other 8(a)(1) conduct is foundby the majority. In addition, the Golden Nugget al-ready recognizes and has entered into collective-bar-gaining agreementswith the Teamsters, CulinaryWorkers, OperatingEngineers,Carpenters, and Elec-tricians. There is, in short, no basis upon which to drawthe inference that Murphy's efforts on behalf of theUnion constituted even a partial motivation for hisdischarge.The Administrative Law Judge's conclusions, ifadopted, could only serve to strengthen the fears re-12 It is important to recall thatWynn never saw a copy of the notice priorto Murphy's discharge. His conduct must accordingly be judged in terms ofwhat he understood Murphy to have said,namely, that Jack Gaughn wasa "bullshitter and treacherous."It is for this reason that Wynn's testimonyon cross-examination regarding his initial reaction to the notice upon seeingit for the first time at the hearing is totally irrelevant in determining hismotivation for discharging Murphy nearly 7 months earlier13 Thus, Wynn testified that he "wasn't about to put up with any insultingremarks to a director of this corporationby one of its employees " Atanother point Wynn stated, "I don't like insolence about a director of theCompany, even if that director isn't a controlling stockholder "14There wa. testimony that casino dealers are very reluctant to organizefor fear that they will be forced to relinquish their individual tips to acommon union fundcently expressed by the Eighth Circuit inN.L.R.B. v.Prescott Industrial Products Company,500 F.2d 6(C.A. 8, 1974), to the effect that:The Board apparently is enunciating a generalprinciple that insolent, rough, and intimidatingconduct cannotserve asa basis for discharge ifthat conduct is carried out in connection with theassertion of protected activity under §7 of the Actand that unless such improper conduct, includingthreats, intimidations and acts adverse to the oper-ation of the employer's business is "egregious," thesame must be accepted as a normal and usualincidentof labor-management relationships.[CitingN.L.R.B. v. Red Top, Inc.,455 F.2d 721,728 (C.A. 8, 1972).]We agree completely with the Eighth Circuit's rejec-tion of any such rule. The Board recently dismissed an8(a)(3) allegation with the explanation that "The merefact that an employer may want to part company withan employee whose union activities have made himpersona non gratadoes notper seestablish that a subse-quent discharge of that employee must be unlawfullydiscriminatory. If the employee himself obliges his em-ployer by providing a valid independent reason fordischarge-i.e., by engaging in conduct for which hewould have been discharged anyway-his dischargecannot properly be labeled a pretext and ruledunlawful. 15We adhere to the view expressed by theBoard inKlate Holt Company, et al.,161 NLRB 1606(1966). The Board there stated:Moreover, even if we were prepared to find thatRespondent was seeking an opportunity to termi-nate Davis because of its annoyance with the wayinwhich he engaged in protected activity, wewould not, in this case, find that Respondent dis-criminatorily discharged him.The mere fact thatan employer may desire to terminate an employeebecause he engages in unwelcome concerted activi-ties does not, of itself, establish the unlawfulness ofa subsequent discharge. If an employee provides anemployer with a sufficient cause for his dismissal byengaging in conduct for which he would have beenterminated in any event, and the employer dis-charges him for that reason, the circumstance thatthe employer welcomed the opportunity to dis-charge does not make it discriminatory and there-fore unlawful.This, at most, is the situation in thepresent case. Accordingly, we find, contrary to theTrial Examiner, that the General Counsel has notproved by a preponderance of the evidence thatRespondent discriminatorily dischargedDavis.[Emphasis supplied.]13P.G Berland Paint City, Inc.,199 NLRB 927 (1972) GOLDEN NUGGET, INC.In our view, extended organizing efforts by an em-ployee do not insulate him against a discharge forcause. As this Board has repeatedly been warned by thecourts, where "the employer has proper cause for dis-charging an employee, the Board may not rely on scantevidence and repeated inferences to make a finding thatplaces the Board in the position of substituting its ownideasof businessmanagementfor those of theemployer.""Robert Murphy was not discharged as a result of hisactivities on behalf of the Union. He was dischargedbecause he refused to abide by casino rules and becausehe repeatedlyengaged ininsubordinate conduct. Hewas, in other words, lawfully discharged for cause. Ac-cordingly, the decision of the Administrative LawJudge is reversed and the complaint is dismissed in itsentirety.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the NationalLaborRelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.MEMBER FANNING,dissenting:I do not agree with my colleagues that Robert Mur-phy was discharged because he refused to abide bycasino rules and because he repeatedly engaged in in-subordinate conduct.Rather, I would affirm the Ad-ministrative Law Judge's finding that a substantial factmotivatingWynn to discharge Murphy was his pro-tected union activity.The Respondent,Golden Nugget,isa Las Vegascasino.On August1,1973,there was a completechange of corporate officers with Stephen Wynn be-coming the president and chief executive officer. Inearly August, Murphy posted a notice in the dealers'lounge which warned that Wynn's newly institutedpolicy requiring employees to complete employmentapplication forms was a device to"screen union person-nel" and to deprive employees of protection againstdischarge.The notice also asserted,among otherthings,that Jack Gaughn,a substantial stockholder16E g,N.LR B. vBlueBell, Inc.,219 F 2d 796, 798 (C A5,1955) Seealso the followingobservation of the First Circuit inNLR B v FibersInternationalCorporation,439 F.2d 1311 (1971), denying enforcement inpart 181 NLRB 731.Ike would considerita gross miscarriagefor the company to besaddled by Board action with this ill-behaved, not to mention perjun-ous, employee. If theBoard wantedto overlook de Jesus obvious mis-conduct vis-a-vis itself, that was its affair The company was not obligedto be as forgiving No evidence warrants a finding that the company'sdecision,although nodoubt pleasing to it,cf. N L R B v. Lowell SunPub Co, 1CIr, , 1963, 320 F 2d 835,842, NLRB. v Birmingham Pub.Co., 5 Cir, 1959, 262 F 2d 2, 9,was notmotivated by proper businessconsiderations53and a member of Respondent's board of directors, hadalways fought unions and had been found guilty ofillegal discharges by the NLRB in the past."It is undisputed that Murphy was generally recog-nized as the chief organizer of the Union. In 1972,Murphy became financial secretary of the Gaming andOffice Employees Union and since that time had en-gaged in organizational activity on behalf of said Un-ion. During July and August 1973, Murphy's organiza-tional activity increased. He passed out authorizationcards to approximately 100 of the 200 casino's dealers,as wellas discussing unionization with employees dur-ing their breaks.The notice to the casino dealers posted by Murphyon the bulletin board in the dealers' lounge remainedposted for several days until taken down by an un-known person. Although Wynn testified he had neverseen a copy of the notice until the morning he testifiedin this proceeding, it is clear from the record thatshortly after the notice appeared, Wynn was informedthatMurphy had posted the notice and that the noticemade assertions relative to the employment applicationforms and their possible use in getting rid of employeesand procuring break-in help who would receive lowerwages, in addition to the references to Jack Gaughn.Thus, when asked whether he was told that the noticesaid something to the effect that the applications werea way of getting rid of employees and getting in break-in help,Wynn himself responded, "That and thatJackie Gaughn was a bull-shitter and treacherous, werethe words I was told."Wynn, nevertheless, contended that Murphy wasterminated because of his insolent attitude and hisrefusal to abide by management's rules. Rarely does anemployer, in discharging employees, openly state thatthey are being discharged for union membership oractivity.Yet, here,Wynn's own testimony indicatesthat among the acts of insolence perpetrated by Mur-phy, and thus leading to his discharge, was the postingof the notice to the casino dealers.Thus, at one point in his direct testimony, Wynnacknowledged that upon being told that the notice said,"Jackie Gaughn is a bullshitter and he's treacherous,"he wanted to see if such a notice was posted on thebulletin board, and he "wasn't about to put up with anyinsulting remarks to a director of his corporation byone of its employees." At another point in his directtestimony,Wynn testified as follows:I just didn't discharge Murphy . . . I felt that hewas being insolent at the time. And Murphy did17As noted by the Administrative Law Judge, this indication of JackGaughn's prior violation of the Act is accurate Gaughn operates the ElCortez hotel and casino The El Cortez has been found guilty of unfair laborpractices including unlawful discharges inExber, Inc., d/b/a El CortezHotel,160 NLRB 1442 (1966) 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDacknowledge to me that he put the notice up. AndI don't like insolence about a director of the Com-pany, even if that director isn't a controlling stock-holder. I thought that Murphy was insolent and assuch, I wasn't anxious to have him around theplace.When counsel for the General Counsel asked on cross-examination if Wynn would consider the notice author-ized and posted by Murphy to be insulting remarks orinsolence,Wynn responded, "I would consider the useof the word-the sentence-'Jack Gaughn has alwaysfought unions', and the next sentence, `The El Cortez,meaning Gaughn is famous for low wages, big promisesand treachery'-that's disrespectful; that's insolent;and that's grounds for termination. If it was true, itprobably wouldn't be grounds. The man's a director ofthe Company. I regard thatas insolentand disrespect-ful."Additionally,when asked why Murphy wasbarred from the premises in addition to being dis-charged,Wynn testified, "The notice about JackieGaughn is the thing that in my opinion, puts Murphyinto the area-takes him out of the area of a fellow withhis own beliefs and puts him in the area of disrespectfuland a wiseguy."My colleagues overlook the probative value ofWynn's own testimony by contending that "it was notthe notice which upset him, but rather the degradingand insolent remarks which he understood had beenmade about Jack Gaughn, a member of the GoldenNugget's Board of Directors." This contention ignorescertain facts and incorrectly applies those recognized tothe legal principles determinative in this case. Wynn, asindicated above, was aware of the notice's contentsrelative to union personnel and working conditions.Even conceding that the references to Gaughn wereparticularly upsetting to Wynn, such remarks were in-cluded in a notice which was designed to express theneed for union protection against possible employerabuses. The reference to treachery was included in asentence referring to low wages and big promises at theEl Cortez. As indicated by the Administrative LawJudge, by means of his notice Murphy sought to haveother employees join the Union and oppose the Re-spondent's policies. In this context, the posting of thenotice is clearly protected concerted activity. Althoughthe notice may have been offensive to Wynn, it was notso "defamatory or opproprious" as to remove its au-thor,Murphy, from the Act's protection."My colleagues insist that we should heed the viewIsCfCrown Central Petroleum Corporation,177 NLRB 322 (1969),BoazSpinningCo, sub. of Standard-Coosa-Thatcher,165 NLRB 1019(1967),The Bettcher Manufacturing Corporation, 76NLRB 526 (1948),The Leece-Neville Company,140 NLRB 56 (1962),Thor Power Tool Com-pany,148 NLRB 1379, 1380 (1964),BlueBell, Inc,107 NLRB 514 (1953);Union Carbide Corporation,171NLRB 1651 (1968),.The Hamlet StsmtHouse, Inc,197 NLRB 632 (1972)that the circumstance that an employer welcomes theopportunity to discharge does not make it discrimina-tory and therefore unlawful if the discharged employeeprovides an employer with a sufficient cause for hisdismissal by engaging in conduct for which he wouldhave been terminated in any event, and the employerdischarges him for that reason.19Ido not deny that Murphy engaged in conductwhich may have constituted cause for discharge.20 Butwhether or not Murphy's transgressions may have es-tablished lawful cause is not germane to this particularinquiry. For it is well established that, where the dis-charge of an employee is motivated in substantial partby conduct which discourages legitimate union or con-certed activity, the existence of legitimate contempo-raneous grounds for such discharge affords no defenseto a finding of an unfair labor practice by theemployer.21In my view the discharge of Robert Murphy, theUnion's financial secretary and chief union spokesmanin the casino, discouraged union membership and ac-tivity and coerced employees in the exercise of theirSection 7 rights.22 In making this determination, I donot rely on scant evidence or repeated inferences, assuggested by my colleagues, but rather I base my con-clusion-onWynn's repeated testimony that he consid-eredMurphy's notice to demonstrate insolence andthat such "insolence" was a substantial motivating fac-tor in Wynn's decision to terminate Murphy.Nor do I accept my colleagues view that the Em-ployer had no logical reason for discharging Murphyon account of his union activities in light of his Union'spast failures to receive sufficient support among casinodealers to warrant institution of NLRB representationproceedings.23The discharge was by new manage-ment. By his own admission, Wynn viewed Murphy'sactivity, in posting a notice promoting the Union, astroublesome. It is the Board's function not to examinewhether that view is meritorious but only to determinewhether Respondent's actions are motivated by thatview. The position taken by my colleagues tends toundermine the purpose of the Act by according its19 SeeKlate Holt Company,161 NLRB 1606 (1966)20A number of incidents in August which culminated in Murphy's dis-charge on August 12, 1973, can be described as follows. Murphy's unbut-toned collar in violation of management's rule 54;the lofting of cards, notpaying attention at the crap pit, and the "Jerry Z" remark I accept thecharacterization of these incidents as enunciated by the Administrative LawJudge in his opinion21See, e g,N.L.R.B. vWhitfield Pickle Company, 374F 2d 576, 582(C A. 5, 1967),Hugh H. Wilson Corporation,171NLRB 1040, 1046(1968);N.L.R.B vWhitinMachine Works, 204F.2d 883, 885 (C.A 1,1953),N.L.R B v. Park EdgeSheridan Meats,Inc, 341 F 2d 725, 728 (C A2, 1965)22The Barnsider, Inc.,195 NLRB 754, 760 (1972),Carbet Corporation,191 NLRB 892 (1971)23 The Union had been unable to win a Board-conducted election in othercasinos where it had sought exclusive representation GOLDEN NUGGET, INC.55protection only to adherents of unions with a demon-strably high likelihood of success.24Accordingly, I would affirm the Administrative LawJudge and adopt the recommended Order.24While Murphy's posting of the notice was especially instrumental in histermination, the Administrative Law Judge also indicates that Murphy'sconduct in seeking to represent discharged employees who were membersof the Union was one of the acts of insolence as viewed by Wynn Mycolleagues state there is no evidence to support this conclusion However,when Murphy returned to the casino with six recently terminated em-ployees about 1 week after his discharge to ascertain if the Respondent wasgiving these former employees bad references and also to learn if the Re-spondent would rehire them, Murphy was ordered off the premises but theother people were told they could return individually without Murphy Thissingling out of Murphy by this kind of treatment tends to suggest thatMurphy's efforts on behalf of other dischargees were viewed as insolent byWynnDECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Administrative Law Judge: This casewas tried before me at Las Vegas, Nevada, on March 13 and14, 1974, upon a charge filed by Gaming and Office Em-ployees Union, herein called the Union, on November 30,1973, against Golden Nugget, Inc., herein called the Re-spondent, and a complaint issued January 18, 1974, by theRegional Director for Region 31 in behalf of the GeneralCounsel of the National Labor Relations Board, herein calledthe Board. The complaint alleged in substance that the Re-spondent violated Section 8(a)(1) and (3) of the Act in thedischarge of an employee named Robert Murphy and vi-olated Section 8(a)(1) of the Act by a threat to discharge anemployee and a promise to grant wage increases to em-ployees. The Respondent's answer denied engaging in anyunfair labor practices and also denied that the Union was a -labor organization within the meaning of the Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration of thebriefs filed by the General Counsel and the Respondent, Imake the following:to improve their wages,hours, and working conditions withemployers.The Unionis,therefore,a labor organizationwithin the meaning of Section2(5) of the Act,and it has sobeen held by the National Labor Relations Board inTheLandmark Hotel and Casino,194 NLRB 815 (1972);ClubCal-Neva194 NLRB 797 (1971); andNevada Club,178NLRB 81 (1969).IIITHE ALLEGED UNFAIR LABOR PRACTICESStephen A. Wynn, together with other investors, acquiredcontrol of the Respondent in June and July 1973 throughcorporate stock acquisitions. On August 1, 1973, there wasa complete change of the corporate officers. Mr. Wynnbecame the president and chief executive officer of the Re-spondent,andMurray Ehrenberg became the casinomanager.Prior to assuming the office of president on August1,Mr. Wynn spent about 6 weeks at the casino in the officeof vice president where he assumed no executive functions butmerely stayed onas anobserver until he became president. Aspresident,Mr. Wynn made a number of radical changes. Heextensively remodeled and restructured the casino at a costof approximately $2,500,000, and during remodeling dis-charged approximately 150 casino employees whom manage-ment considered least valuable to the casino ' He set up acentral personnel office, installed a timeclock for the em-ployees to punch, and required all Respondent's employees tocomplete applications for employment forms irrespective oftheir prior length ofservice.These employment applicationsrequired the employee,inter alia,to divulge his physical con-dition, experience, his friends and relatives, his education, hisemployment history, and his previous employers The ap-plication required the signer to certify that the answers givenin the application form were true and that applicant agreedto comply with all orders, rules, and regulations of theGolden Nugget. Untrue statements in the application sub-jected the employee to dismissal from employment. Attachedto the application was a document containing the generalrules of the Golden Nugget Casino consisting of 59 rules withwhich the employee, by signing the application, agreed tocomply.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer admits, and I find thatthe Respondent Golden Nugget, Inc., is a Nevada corpora-tion with its principal place of business at Las Vegas, Nevada,where it operates a gaming casino, bar, and restaurant. In thecourse and conduct of its business operations, Respondentannually derives gross revenues in excess of $500,000 andannually purchases and receives, at its place of business in LasVegas, goods valued in excess of $50,000 directly from firmslocated outside the State of Nevada.IITHE LABOR ORGANIZATION INVOLVEDItwas established without dispute by the testimony ofRobert Murphy, financial secretary of the Union, that theUnion represents casino employees whom it admits intomembership, and who participate in the affairs of the Union,A. TheDischargeof Robert MurphyRobert Murphy was a craps(dice)dealer and was consid-ered by his contemporaries as an excellent dealer. He wasfinancial secretary of the Union and devoted his energies tosigning up new members in the Union with the hope of someday procuring enough new members so as to become majorityrepresentative of the Respondent's casino employees. TheUnion had been unable to win a Board-conducted election inother casinos where it had sought exclusive representation.When Murphy returned from his vacationin July 1973, hewas assigned to dealing a card game called"21" rather thanbeing assigned to his regular job as a "craps" or dice dealer.Thisaroused a suspicion in Murphy's own mind that he wasbeing set up for discharge because of his union leadership andWynn instructed Casino Manager Ehrenberg and Assistant CasinoManager Ettinger to retain those employees who were the most efficient intheir technical skills and who had the nicest attitudeMany older employeesadvanced in age were discharged 56DECISIONSOF NATIONALLABOR RELATIONS BOARDactivity in recruiting new meinbers to the Union. Conse-quently,Murphy had the Union's attorney, Mr. Albert M.Dreyer, write a letter under date of July 17, 1973, to Mr. S.C. Blaine, who was then the Respondent's president.'Attorney Dreyer's letter complained that the shift of Mur-phy to the "21" table was a device to get rid of Murphy. Theletter read as follows:Mr. Robert Murphy, who is one of the business re-presentatives of my client, the Gaming And Office Em-ployees Union, has been employed by the Golden Nug-get for the past several years. He has been very active inthe organization of the Union and in the advancementof its interests and the interests of its members andcasino employees generally. Until a short time ago, in-deed since he was employed more than two years ago,he was employed as a craps dealer. Recently, however,he has been shifted to a `21' table. There can be but oneexplanationfor the change. You are desirous of riddingyourself of his services because of his union activities,and think if he is placed in a position where he is dealingby himself it will be easier for you to manufacture orfabricate evidence justifying his discharge (such as evi-dence that he has insulted customers or engaged in dis-honest acts or practices). In this you have followed apractice which has been engaged in by many other em-ployers in the gambling industry and with which boththe Union and I have long been familiar.Demand is hereby made upon you that you restoreMr. Murphy to his former position. Otherwise, I shall beconstrained to file a charge against you with the Na-tional Labor Relations Board.A number of incidents in August culminated in Murphy'sdischarge on August 12, 1973.Initially, it is noted that Murphy, by a notice posted in thedealers' lounge in early August, sounded the alarm that thenewly instituted policy of the Respondent, requiring em-ployees to complete employment application forms, was adevice to "screen union personnel" and to deprive employeesof any type of protectionagainst discharge.Among otherthingsMurphy's notice asserted that Jack Gaughn' has al-ways fought unions and has been guilty of illegal dischargesby the Board in the past.The notice to the casino dealers posted by Murphy on thebulletin board in the dealers' lounge frequented by them dur-ing breaks and while off duty and which remained posted forseveral days in early August 1973, read as follows:NOTICEDEALERS:THE APPLICATIONS YOU WERE ASKED TO FILL OUT ARE JUSTANOTHER WAY OF SCREENING UNION PERSONNEL JACK2Mr. Wynn had not yet ascended to the presidency but remained on thepremises as a vice president and observer,familiarizing himself with theRespondent's operations.3 JackGaughn operates the ElCortezhotel and casino He owns a sub-stantial stockholder's interest in the Respondent and is a member of theRespondent's board of directors The El Cortez hotel has been found guiltyof unfair labor practices by the Board inExber, Inc, d/b/a El Cortez Hotel,160 NLRB 1442 (1966)GAUGHN HAS ALWAYS FOUGHT UNIONS AND HAS BEEN FOUNDGUILTY OF ILLEGAL DISCHARGES BY THE N L R B. IN THE PASTWHAT YOU ARE TOLD TO SIGN IS NOTHING BUT A CONTRACT TODISCHARGE ANYONE FOR ANY REASON WITHOUT PROTECTIONCLAUSES FOR YOUR BENEFIT THE EL CORTEZ IS FAMOUS FOR LOWWAGES, BIG PROMISES AND TREACHERY SPOTTERS ARE BEINGEMPLOYED TO SURVEY GAMING PERSONNEL FROM THE ELCORTEZ IN STRICT VIOLATION OF STATE AND FEDERAL LAWS ALLEMPLOYERS SHOULD NOTE THE FIRST PARAGRAPH AND PAY PAR-TICULAR ATTENTION TO THE STATING OF THE HISTORICAL BACK-GROUND AND POLICY STRESSING THE IMPORTANCE OF APPEAR-ANCE AND COURTESY WHO IS TO DEFINE WHAT NEATNESS ANDCOURTESY MEANS' DOES IT MEAN PHYSICAL APPEARANCE' ISYOUR HAIR CUT AS TO THE LIKING OF THE MANAGEMENT' ISCOURTESY SUBJECT TO THE WHIMS OF DIFFERENT SUPERVISORSOR MANAGEMENT, OR IS IT JUST A GIMMICK OR WAYS OR MEANSTO GET RID OF SOMEONE OR A GROUP WHO IS INTERESTED INESTABLISHING PROTECTION FOR DEALERS IN THE FORM OF ANORGANIZED UNION TO INCLUDE ALL GAMING EMPLOYEES' IFYOU WISH TO OPPOSE THIS POLICY THEN CONTACT YOUR UNIONREPRESENTATIVE ON THE PREMISES, SWING SHIFT,ROBERT H MURPHYWord got back to Mr. Wynn about this notice which Mur-phy had posted in the dealers' lounge. Mr. Wynn testified hewas told that the notice asserted in effect that the employ-ment applicationswere a meansof getting rid of employeesand procuring break-in help, who would receive lower wages.Wynn was also told that the notice recited that JackieGaughn was a "bullshitter and treacherous." Wynn went tothe dealers' lounge to inspect the notice, but it had alreadybeen removed.Wynn testified credibly that after he was unable to find thenotice thatMurphy had posted in the dealers' lounge, heapproachedMurphy and told him he understood he hadposted the notice about Jackie Gaughn and that the applica-tions are just another way of us getting rid of regular dealersand putting in break-ins. Wynn then told Murphy that theGolden Nugget did not intend to use break-in help while itwas humanly possible to get experienced help. Wynn also toldMurphy that Jackie Gaughn was not in charge and does notmake the rules for the Golden Nugget. Wynn asked, "Do youreally believe that we're about to fire everybodyand put inbreak-in help?" Murphy replied, "Yes." Wynn told Murphyhe would like to have a copy of the notice and that he hopedMurphy hadn't been disrespectful. Murphy replied,"I justsaid what I believe." Murphy did not supply Wynn with acopy of the notice. Wynn testified he had never seen a copyof the noticeuntilthat morning he testified in this case. Wynntestified that thereis a sentencein the notice, "big promisesand treachery," that he didn't like at all.The Respondent asserts that Murphy was terminated onAugust 12, 1973, because of his poor attitudeand his insolentrefusal to abide by the rules of conduct established by the newmanagement.The first incident occurred on August 2 or 3 when CasinoManager Ehrenberg noted thatin violationof rule 544 ofthe newly establishedrules,Murphy was dealing "21" with4Rule 54 provides that "Dealers shall not loosen ties or unbutton collarson shift." GOLDEN NUGGET, INC57his collar unbuttoned and his tie pulled down 4 or 5 inches.Ehrenberg instructed Assistant Casino Manager Paul Et-tinger to tell Murphy to button his collar and pull up his tie.Ettinger in turn relayed these instructions to PitBoss DonRing.Ring approached Murphy at the "21" table and toldhim he had been instructed to tell him to "button up his tie."At the moment, Murphy made no motion to button his collaror pull up his tie and replied to Ring, "Tell them that you toldme." Assistant ShiftBossHubert subsequently approachedMurphy and inquired of Murphy, "Did you get the messageabout the tie?" and Murphy replied, "I got the message."5Hubert reported back to Ettinger of Murphy's refusal tocomply with the order. Ettinger then reported this to Ehren-berg and ofhis intentionto fireMurphy and Ehrenbergagreed.At this point Hubert, who had been employed by theGolden Nugget for some time, cautioned Ehrenberg and Et-tinger, who were new at the Golden Nugget, that on a previ-ous occasion, Murphy had been fired in connection with theUnion and had been reinstated by the Board." ThereuponEhrenberg took no disciplinaryaction againstMurphy anddecided to present the problem to Mr. Wynn. Ehrenbergrelated the events to Wynn and of Murphy's reply, "Tell 'emthe messageis received."When Wynn told Ehrenberg to fireMurphy, Ehrenberg related to Wynn what Hubert had toldhim of Murphy's involvement in prior NLRB proceedings.Wynn decided to deal with Murphy himself. That evening,Wynn approached Murphy at his table and told him hewanted to talk to him on his next break. On Murphy's break,he joined Wynn in the California room where Wynn admon-ished him that when the assistantcasino managerhas a pitboss tell him to pull up his tie and button his collar, "Youdon't tellhim `messagereceived'." Murphy told Wynn he hadalways worn his collar this way because he had a short heavyneck, but if Wynn wanted him to button his collar, he wouldbutton his collar. Wynn told Murphy to obey the instructionsof his supervisors and admonished, "When you tell the pitboss to tell the assistantcasino manager, `Tell 'em that his`message isreceived', it looks like you're looking to get fired."Murphy replied that he was "not looking to get fired."Murphy testified that after he assured Wynn that hewanted to continue working at the Golden Nugget, he askedWynn if he had received a letter from the Union. When Wynnanswered in the negative, Murphy told him it wasin the mailand he should receive it in the morning. Murphy furthertestified he toldWynn that, "We will represent any of theemployees that you discharge if we feel or they feel thatthey've been discriminatedagainst forunion activities." Mur-phy testified further that Wynn said, "He was not going toput any of those people back to work, and he felt that thosepeople were criminals, and he had detectives or he had wit-nesseswatching these people-and, that if I [Murphy] was5There is credible evidence from Murphy and other former dealers of theRespondent that the air conditioning in the Golden Nugget was very poorand that it had been the practice prior to August 1 for the dealers tounbutton their collars and loosen their ties while at workMurphy testifiedthat it was impractical to button up his collar and pull up his tie while dealing"21," but he testified that he pulledup his tieafter the break, although itmay have fallen down a bit later.6Hubert's reference was to the Board's Decision and Order in 203 NLRB642 involving Murphy The GoldenNuggetwas required to post a notice,but Hubert was mistaken in asserting that Murphy had been discharged orreinstated.going to represent these type of people, he'd have no respectfor me, and if I tried to bring them back to work or representthem, that he'd discharge me or fire me."Wynn's testimony concerning this subject of Murphyrepresenting the discharged employees is somewhat differentthanMurphy's testimony above recited. According toWynn's testimony developed on cross-examination, Murphysaid, "I want to ask you why you fired some of these people."Wynn testified he told Murphy, "I'm not going to discuss itwith you; it's none of his business." Wynn testified furtherthat Murphy asked, "Why did you let these guys go? Do youthink they're thieves or crooks?" Wynn testified he replied,"I'm not going to answer a question like that. I'm not goingto discuss it with you." Mr. Wynn categorically denied tellingMurphy that he would be terminated or might be terminatedfor representing the discharged people.Comparing the testimony of Murphy and Wynn in connec-tion with Murphy's seeking to represent certain dischargedemployees, Wynn's testimony is the more credible. I have soconcluded because Wynn impressed as a very knowledgeableand intelligent witness who would not openly charge his for-mer employees as criminals. Moreover, in Wynn's letter ofAugust 15, 1973, replying to the Union's letter received byWynn on that same day,' Wynn pointed out what clearlyappears from the record evidence, that the employee termina-tions were the consequence of the closing down of severalblackjack and crap games. It appears, moreover, that theGeneral Counsel makes no contention, and the record doesnot disclose, that the discharges were in any way related tothe employees' union membership or activity. So far as theevidence shows, those selected for discharge were consideredby the Respondent to be the least valuable to them as em-ployees, and it appears that in a number of cases employeesadvanced in age were selected for discharge.The record is clear, and in fact Mr. Wynn concedes, thathe regarded Murphy as a "wise guy." He gained that impres-sion initially when Murphy, in response to a request to buttonhis shirt and pull up his tie, failed to obey instructions, eventhough he notified Assistant ShiftBossHubert that he "gotthe message."Wynn's resentment against Murphy becamemore aggravated when Murphy attempted to intercede inbehalf of certain discharged employees.Wynn likewiseconceded that he took offense when Murphy asked him if hehad Z's phone number. Mr. Wynn explained the reason forhismental reaction as follows: "When one of my dealerscomes and right off the bat brings up the subject of, `Have youspoken to the `Z' and refers to him in a slang way-ina-wise guy fashion, that's like a nickname, there's a conno-tation,Mr. Zigman, perhaps if you knew the history of it. Heshouldn't have beenasking meabout Jeny Zarovitz, as if Iwas a chum of his. And the whole experience of Zarovitz'sstock ownership at the Golden Nugget was an embarrass-ment to the Gaming Control Board and to the Golden Nug-get, and it is unorthodox and out of the ordinary for one ofmy dealers to come up and broach a subject in that way."Following the necktie incident referred to above, and in thesame week, according to the testimony of Casino Manager7Although the Union's letter is datedAugust 11, 1973, Murphy wasunable to establish when it was prepared or mailed Itherefore creditWynn'spositive testimony that it was not received untilAugust 15, 1973 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDEhrenberg, he was standing in the "21" pit, and he observedthatMurphy, who wasdealing"21," "was taking the cardsand lofting them in the air. It looked like he was dizzy. Hewas just taking the cards and throwing them straight up inthe air." Ehrenberg testified that the cards should be dealtdown. Ehrenberg testified he sent Hubert to see what waswrong with Murphy. Hubert went over to talk to Murphyand then returned to Ehrenberg where he reported that heasked Murphy what was wrong, was he drunk or doped upor something, and why was he throwing the cards up in theair.Ehrenberg testified that Hubert told him Murphy repliedto his questions with these words, "You got to be doped upto work in a fucking toilet like this." Ehrenberg reportedMurphy's remarks to Wynn, who said he would take care ofit.,Mr. Murphy testified he was not lofting cards as describedby Ehrenberg or Hubert and denied that Hubert, or any oneelse, had talked to him about such an incident. The denialsof Murphy were not emphatic but framed in the terminology,"Not to my knowledge." Murphy further testified that itwould virtually be impossible for him to loft cards in themanner described by Ehrenberg and Hubert without spread-ing at least30 percent of the cards on the floor, in drinks,coffee cups, ash trays, or anything else that would be on thetable. In resolving credibility of the testimony of Ehrenbergand Hubert as opposed to Murphy's testimony that he wasnot lofting the cards,Imust notethatMurphy was veryunhappy inbeing assignedto the "21" table instead of thecraps table, and it is likely that his dissatisfaction was re-flected in his conduct. Additionally,Imust notethatMur-phy's denials that he lofted the cards were not emphatic butin the words "Not to my knowledge," whereas the testimonyof Hubert and Ehrenberg was convincing that Murphy waslofting cards. I am convinced, however, that the cards werenot lofted in the exaggerated fashion described by Hubert andEhrenberg, but, nevertheless, were not being dealt down. Ifind, however, that Murphy made the remark attributed tohim by Hubert concerning "working in a toilet."According to the testimony of Ettinger, Ehrenberg, andWynn, in thelate nightof August 11 Ettinger came over toEhrenberg and Wynn andsaid,"Come here, I want you tosee something." They walked into the pit and observed Mur-phy who atthe time wason the stick on the dice table. Allthree, namely Ettinger, Ehrenberg, and Wynn, agree thatthey stood in the pit directly facing Murphy and observedhim for severalminutes.The substance of their testimony wasthat instead of paying strict attention to the dice, Murphy wasgazing aroundthe room,was callingout the numbers in alackadaisical fashion and was not movingthe game along asthe "stick man" is required to do. Wynn testified that hisattention was first directed to Murphy's conduct about 9:30or 10:30 at night when he came out of hisupstairsoffice tothe casino. Ehrenbergwas agitatedwith Murphy's conduct8Hubert corroborates Ehrenberg's testimony concerning this card loftingincident and that he reported to Ehrenberg Murphy's exclamation concern-ing working in a toilet Hubert also testified that in the last 4 years duringhis association with Murphy,"He has made the statement to me and toother people, 'I don't care what they think about my attitude If they fireme, that's all right, I'll see them in court,' or 'I hopethey fireme; I'll seethem in court' "and took Wynn to the middle of the dice pit where Murphy,as stick man, faced him, Ettinger, and Ehrenberg.According to Wynn's testimony, he asked of Ehrenberg,"What's the matter" and Ehrenberg replied, "This has beengoing on all night." "We tell him to speak up." Wynn testifiedhe was only 10 feet away from Murphy, and he observed thathe could hardly hear Murphy as he called out the points andin the meantime Murphy, instead of watching the actionclosely, was gazing around the room from the far right to theleft-"and he looks me (Wynn) right in the eye, nods his headand keeps looking around the room." Wynn testified thatMurphy, "didn't keep his eyes on the layout more than 5percent of the time, and he was doing it in full view of myselfand the casino manager." Wynn continued to testify as fol-lows: "I took that as a sign of insubordination and a flagrantdisobedience of orders. I know that Murphy knew better."Wynn testified that Casino Manager Ehrenberg said to him,"You can't have a situation, Steve, where we enforce the rulesfor some people but not for Murphy. It's very bad for moralearound here. This fellow is flaunting it," and I said, "Termi-nate him," and I walked out of the pit. Murphy was ter-minated later on that night at the end of his shift. Hubertmade out the memorandum of termination of employment.The termination memorandum under "employer remarks,"bears the handwritten remarks "overstaffed" "not forrehire."Mr. Everett 0. Pequen no longer in Respondent'semploy, but who was the shiftmanager onthe graveyard shifton the night of Murphy's discharge, testified credibly andwithout dispute that about 3.45 a.m. on August 12, 1973,Wynn instructed him as follows: "Pete, you've been chosenor you've been elected to inform Mr. Murphy that his servicesare no longer required," and he said "to explain to Mr. Mur-phy that we have rearranged our crews as a result of closingdown the Nevada room, and we're laying off some crews andthat he is one of those that's going to be laid off; and alsowhen you terminate him, explain to him that we do not careto have him on the premises at any time in the future, now,or in the future." Pequen testified credibly that he deliveredthe message verbatim as instructed by Wynn.Murphy agrees that on the last day he worked he gazedstraight ahead for a moment and saw Ehrenberg and Wynnstanding in the-pit in front of his dice table while he acted asstickman,and he nodded to Wynn. Murphy denied,however, that he gazed around the casino 4 or 5 minutes.Murphy testified that this would be impossible and the gamewould come to a complete standstill in such event. Murphytestified that he looked up more on this particular occasionthan normally because he noticed that Ehrenberg, Ettinger,and Wynn were looking in his direction and pointing to himwith angry looks, and it was making him very nervous andthat he "wanted to view more or less what they were pointingout" to him. Murphy testified that Ettinger was pointing overat him and it was making him very nervous because they weretalking about him, and he had been threatened to be fired Ior 2 days prior to this incident.'Murphy further testifiedthat while they were standing there, different bosses wouldcome up to them, and Ettinger, Ehrenberg, and Wynn would9Murphy testified that it was the night before this incident that Wynn hadtold him that if hetried to representother employees,he was going to firehim GOLDEN NUGGET, INC.59be pointing at him and then they moved in around behindhim, and he would glance around to see who was behind him.Murphy testified, "They were standing about 10-15 feetaway, and they werearguing. It wasmaking mevery nervous.I knew-you know-he told me he was going to fire me; soI figured, well, thiswas it." I find that Murphy's inattentionto his stickman dutieswas in part due to the harassmentdescribed by him.B. Analysis and Conclusionary FindingWynn testified that Murphy's terminationwas based on"disobedience of rules and insolence " At another point in histestimony on cross-examination, Mr. Wynn testified as fol-lows: "I evaluated Mr. Murphy personally. He was beingreviewed because of the fact we were to cut back, that wedidn't need everybody that was working there, and I took intoconsideration the smart aleck remark he made to either Ringor Hubert that came back to me through the casinomanager,and I took into consideration the rather smart aleck andinsolent attitude he showed when he was on the stick." Therecord is clear that among the acts of insolence perpetratedby Murphy, according to Wynn's view, was his posting thenotice on the bulletin board, which according to Wynn'sunderstanding called his respected friend and board of direc-tors member, Jackie Gaughn, "treacherous" and a "bullshit-ter," and also warned the employees that the taking of ap-plications was a way of getting rid of employees and gettingin break-in help.When inquiry was made by counsel for the General Coun-sel on cross-examination if Wynn would consider the noticeauthored and posted by Murphy on the bulletin board to beinsulting remarks or insolence, Wynn answered as follows: "Iwould consider the use of the word-the sentence-'JackGaughn has always fought unions' and thenextsentence,`The El Cortez, meaning Gaughn, is famous for low wages,big promises and treachery'-that's disrespectful; that's inso-lent; and that's grounds for termination If it was true, itprobably wouldn't be grounds. The man's a director of theCompany. I regard thatas insolentand disrespectful-Oh. Iknow that he's not treacherous, and I know that he's notfamous for big promises. I consider him to be an honorableman, asall directors of the Golden Nugget are honorable "At another point in his testimony, on direct examination,Wynn testified that when he was told that the notice said,"Jackie Gaughn is a bullshitter and he's treacherous," hewanted to see if such a notice was posted on the bulletinboard, and he "wasn't about to put up with any insultingremarks to a director of this corporation by one of its em-ployees."At another point in his direct testimony Wynn, in acknowl-edging that he probably gave the order that Murphy bebarred from the premises because he was insolent, testified asfollows:And Murphy did acknowledge to me that he put thenotice up. And I don't like insolence about a director ofthe Company, even if that director isn't a controllingstockholder. I thought that Murphy was insolent, and,as such, I wasn't anxious to have him around the place.And again Wynn,in givinghis reason for terminating Mur-phy, testified:When anybody's ever insulted, to me, or publicly in-sulted one of the directors of the corporation, they wouldcertainly get thrown out of the Golden Nugget.It is clear from the foregoing evidence that Wynn ter-minated Murphy because of his several acts of insolence asviewed by Wynn. One of those incidents was the notice postedbyMurphy on the bulletin board in the dealers' room,another was Murphy's conduct in seeking to represent dis-charged employees who were members of the Union. I regardboth of these activities by Murphy as protected, concertedactivity. I agree with counsel for the General Counsel that itiswell established that where the discharge of an employeeismotivated in part by conduct which discourageslegitimateunion or concerted activity, the existence of legitimate con-temporaneous grounds for such discharge affords no defenseto a finding of an unfair labor practice by the employer.N.L.R.B. v.Whitfield Pickle Co.,374 F.2d 576, 582 (C.A. 5,1967);Hugh H. Wilson Corporation,171 NLRB 1040, 1046(1968);N.L.R.B. v.WhitinMachine Works,204 F.2d 883,885 (C.A. 1, 1953);N.L.R.B. v. Park Edge Sheridan Meats,Inc.,341 F.2d 725, 728 (C.A. 2, 1965). It is clear and I findthat the discharge of Murphy, the Union's financial secretaryand chiefunionspokesman in thecasino,discouraged unionmembership and activity and coerced employees in the exer-ciseof their Section 7 rights.The Barnsider, Inc.,195 NLRB754, 760 (1972);Carbet Corporation191 NLRB 892 (1971).The notice posted by Murphy was critical of the applica-tion for employment forms employees were being required tocomplete. It accurately pointed out that Jack Gaughn, aboard of directors member, had been guilty of unfair laborpractices. It expressed the opinion that the application formsdid not give the employees protection clausesagainst dis-charge and it expressed Murphy's low opinion of the wages,big promises and treachery, and the use of spotters at the ElCortez. Although the notice was considered by Wynn to beoffensive and insulting to his respected friend, Mr. Gaughn,as well as to himself, the notice, in my opinion, was not so"defamatory or opprobrious" as to remove its author, Mur-phy, from the protection of the Act.See, for example, the followingcaseswhere offensive re-marks were held not so defamatory or opprobious as to beremoved from the protection of Section 7 of the Act.CrownCentral Petroleum Corporation,177 NLRB 322 (1969), wherethe employee accused the employer of lying;Boaz SpinningCo., 165 NLRB 1019, where the employee told the employerhe was no different than Castro;BettcherManufacturingCorporation,76 NLRB 526, where an employee told the em-ployer that the Company's books could be "juggled ormanipulated";Leece-NevilleCompany,159NLRB 293(1966),where an employee spokeout againstthe plantmanager after the latter had deliveredan antiunionspeech toa group of employees;Thor Power Tool Company,148 NLRB1379, 1380 (1964), where the employee called the employera "horse's ass";Blue Bell Inc.,107 NLRB 514 (1953), wherean employee prepared and signed a letter addressed to theCompany's vice president referring to his "obvious contemptfor the truth" and three times characterizing him asa "liar",Union Carbide Corporation,171NLRB 1651 (1968), where 60DECISIONSOF NATIONALLABOR RELATIONS BOARDan employee called the Company's plant manager "The lyingson-of-a-gun."Hamlet Steak House,197 NLRB 19 where awaitress told her employer that he had "cheated" her.The notice prepared by Murphy and posted on the bulletinboard in the dealers' lounge was relevant to the fears gene-rated among the employees by the wholesale termination ofemployees, the introduction of exacting rules of conduct, thenew management's emphasis on appearance and courtesy,and Murphy's expressed need for union protectionagainstpossible employer abuses. These fears and alarms expressedby Murphy were not entirely groundless in view of previousBoard decisions finding against the Respondent inGoldenNugget, Inc.,203NLRB 642 (1973), and against Mr.Gaughn's firm inExber Inc., d/b/a El Cortez Hotel,160NLRB 1442 (1966). Bymeansof this notice,Murphy wasseeking to have other employees join the Union and opposetheRespondent's policies. There is no evidence that theprinted matter contained in the notice was deliberately ormaliciously falseso asto cause the forfeiture of the statutoryprotection of Section 7 of the Act. SeeOwens-Corning Fiber-glass Corporation,172 NLRB 148, 155 (1968) and cases citedat page 155.Ifind that a substantial fact which motivated Wynn todischarge Murphy, and to bar him from the premises, was hisprotected union activity in posting the notice on the bulletinboard in the dealers' lounge. Wynn, by his own testimony,admitted this to be the fact. I, therefore, find that the dis-charge of Murphy violated Section 8(a)(1) and (3) of theAct.10IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.10When Murphy returned to the casino with six recently terminatedemployees about 1 week after his discharge to ascertain if the Respondentwas giving these former employees bad references and also to learn if theRespondent would rehire them, Murphy was ordered off the premises byCasinoManager Ehrenberg, but the other people were told they couldreturn individually without MurphyTHE REMEDYIt having been found that the Respondent engaged in un-fair labor practices in violation of Section 8(a)(1) and (3) ofthe Act, it will be recommended that the Respondent ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. It will be recom-mended that the Respondent offer employee Robert Murphyimmediate and full reinstatement to his former position, andif not available, to an equivalent position, without prejudiceto his seniority and other rights and privileges, and make himwhole for any loss of earnings he may have suffered by reasonof the discrimination against him by payment to him of a sumof money equal to that which he would have earned from thedate of his discharge on August 12, 1973, to the date of theoffer of reinstatement, consistent with Board policy set forthinF W. Woolworth Company,90 NLRB 289 (1950), withinterest on backpay to be computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent,Golden Nugget,Inc., is an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union,Gaming andOfficeEmployees Union, is alabor organization within the meaning of Section2(5) of theAct.3. By discriminating in regard to the tenure of employmentof Robert Murphy,thereby discouraging membership in theUnion,the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and(1) of the Act.4.By engaging in the conduct set forth in section III,above,Respondent interferedwith,restrained,and coercedits employees and has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.[Recommended Order omitted from publication.]